DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reason for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various speaker devices thereon, for example CN107318073.  However, the prior art of record fails to show claim 1, a speaker box, comprising: an upper shell; a lower shell defining a receiving space with the upper shell; a speaker unit received in the receiving space; a partition wall; and a cover plate, wherein the speaker unit divides the receiving space into a front cavity and a rear cavity, and comprises a diaphragm configured to vibrate and emit sound, the diaphragm is spaced apart from the upper shell to define a front acoustic cavity, the upper shell is provided with a sound transmitting channel communicating the front acoustic cavity with outside, the front acoustic cavity and the sound transmitting channel together form the front cavity of the speaker box, wherein the upper shell comprises a top wall facing right the diaphragm, a side wall extending from the top wall towards the lower shell and fixed to the lower shell, and a support wall extending from the top wall towards the lower shell to the rear cavity and fixing the speaker unit, the top wall, the side wall, and the lower shell define the receiving space, the support wall surrounds an outer circumference of the speaker unit, the partition wall extends from the top wall towards the lower 
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699